DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on March 16, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 8 are allowable over the Prior Art of Record because it fails to teach or suggest a rotary table comprising 5a leveling adjustment mechanism configured to perform a leveling adjustment of the stage with respect to the rotary base; and a transfer mechanism configured to transfer a rotative force of the rotary base 10to the stage, wherein the support mechanism comprises a support member that is supported by the rotary base and supports a lower side of the stage at a spherical slide surface, the leveling adjustment mechanism comprises: a leveling shaft that extends downward from a middle of the stage;  15and two pairs of leveling displacement mechanisms that are in contact with the leveling shaft, and the transfer mechanism comprises: an annular transfer member configured to receive the support 20mechanism therethrough; a first connecting mechanism that connects the transfer member and the rotary base and is rotatable around a first axis; and a second connecting mechanism that connects the transfer member and the stage and 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Sakai et al. (US Pub. No. 2019/0323834) discloses a rotary table comprising a leveling adjustment (Paragraph [0006]) but fails to disclose the combination as claimed.
Abe et al. (US Pub. No. 2020/0041265) discloses a roundness measuring device comprising a leveling adjustment (Paragraphs [0080]-[0085]) but fails to disclose the combination as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
May 6, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861